         Case 1:19-cr-00504-LAK Document 223 Filed 05/17/21 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District ofNew York

               USDCSDNY                             The Silvio J. M ollo Building
                                                    One Saint A ndrew's Plaza
               ,OC:JMENT                            New York, New York 10007
              EL J.:TRQN1CAL LY. F'L!:D
              D01.- '.                               May 17, 2021                   MEMO ENDORSED
              DATE   ri1r.:u:~ - __:_- ;rt

BYECF

The Honorable Lewis A. Kaplan
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Alan Kaufman, 19 Cr. 504 (LAK)

Dear Judge Kaplan:

       The Government writes to respectfully propose that the deadline for its response to the
defendant's post-trial motions, filed on May 14, 2021 , (see Dkt, No 222) be set for June 11, 2021.
The defendant has no objection to this request.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney
                                             Southern District of New York

                                         By: ~s/_ _ _ _ _ _ _ _ _ _ __
                                             Dina McLeod
                                             Michael C. McGinnis
                                             Nicholas W. Chiuchiolo
                                             Assistant United States Attorneys
                                             (212) 637-1040/ 2305/ 1247



cc: Nelson Boxer, Esq. (by ECF)
